Title: From George Washington to the Board of War, 18 July 1780
From: Washington, George
To: Board of War


					
						Gentlemen,
						Head Quarter Prackess July 18th 1780
					
					I am honored with your letter of the 11th which gives me inexpressible concern. After having engaged with our allies for a cooperation after having put the states to a very great expence stimulated the people to extraordinary exertions and raised extraordinary expectations it is mortifying to find that if every other cirumstance should favour our wishes we are likely to be disappointed for want of the stores required. The least time we can allow for a siege in a decisive operation is two months, and it seems there will scarcely be a sufficiency of stores, for one; but this cannot by any means be a reason for not going on to provide all we can; if we cannot undertake what we may wish, something on a smaller scale, yet very important may be attempted, which would at least require the supply the Board think they will be able to procure; even on a defensive plan we ought not to have less. I would therefore in every view of the matter strongly recommend it to the Board to proceed with the greatest vigor in making all the provision in their power; for which a further reason is that we do not yet know what aid we may receive from our allies to enable us to extend our views—I continue all my preparations agreeable to our original plan and I entreat the Board will not lose a moment in going on with what depends on them.
					If after all we can do we have not the necessary means to answer the public hopes, I hope the public will be too just to attribute to me the disgrace and injury that must follow—I shall do every thing in my power; and I flatter myself the Board will do every thing in theirs. I have the honor to be With perfect respect & esteem.
				